Citation Nr: 1446583	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  08-30 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome (IBS) with gastroesophageal reflux disease (GERD).

2.  Entitlement to an evaluation in excess of 30 percent for headaches.

3.  Entitlement to an evaluation in excess of 10 percent for patellofemoral pain syndrome of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to June 1991 and from November 1993 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont. 

The Board remanded the claim in July 2012 for additional development.  That development has been completed, and the case has been returned to the Board for adjudication.

The Board notes that, in addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.  A review of the documents in these electronic files reveal that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran has not been shown to have a current gastrointestinal disorder that manifested in service or is otherwise related thereto.

2.  The Veteran's headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  The Veteran's patellofemoral pain syndrome of the right knee is not productive of moderate lateral instability or recurrent subluxation.  


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for an evaluation in excess of 30 percent for headaches have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2013).

3.  The criteria for an evaluation in excess of 10 percent for patellofemoral pain syndrome of the right knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, the RO provided the Veteran notice letters in February 2008 and April 2008.  The claims were subsequently readjudicated in a statement of the case and supplemental statement of the case. Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the SOC).

Moreover, the requirements with respect to the content of the notice were met in this case.  In the February 2007 letter, the RO notified the Veteran of the evidence necessary to substantiate the claims for service connection and for increased evaluations and informed him of the division of responsibilities in obtaining such evidence.  Both letters also explained how disability ratings and effective dates are determined.  Thus, the duty to notify was met.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein. 

The Veteran was also afforded multiple VA examinations in connection with his claims. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations and medical opinion obtained in August 2012 are adequate with regard to the issues on appeal, as the August 2012 opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file, and the Veteran's own reported history.  The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Moreover, the VA examiners provided all findings necessary to evaluate the Veteran's service connected disabilities under the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

In addition, the Board finds that there has been compliance with the prior remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested that the Agency of Original Jurisdiction (AOJ) schedule the Veteran for appropriate VA examinations to address the etiology of the gastrointestinal disorder as well as evaluate the current severity and manifestations of his headache and right knee disabilities.  Here, an examiner offered an opinion in August 2012 that addresses the etiology of his gastrointestinal disorder, with due consideration given to the Veteran's reported history of the gastrointestinal disorder. The examiner also addressed the current severity and manifestations of the Veteran's headache and right knee disabilities.  Accordingly, the Board finds that there has been substantial compliance with its previous remands, and it may proceed with adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


I.  Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

GERD and IBS are not considered a chronic disease as enumerated for VA compensation purposes.  As such, the provisions for continuity of symptomatology after discharge are not for application in this case. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board notes that the Veteran does not allege, and the evidence does not reflect, that the disabilities for which he claims entitlement to service connection are the result of participation in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a gastrointestinal disorder.  

The Veteran's service treatment records show that he sought treatment with complaints of diarrhea, dizziness, weakness, cold chills, and vomiting in October 1995.  He was diagnosed with gastroenteritis at that time.  However, the remainder of his service treatment records do not document any further complaints, treatment, or diagnosis of a gastrointestinal disorder.  In fact, his April 1997 separation examination found his abdomen and viscera to be normal, and he denied having a medical history of frequent indigestion and stomach trouble.  

The Veteran's representative did submit a statement asserting that the Veteran had digestive difficulties since service.  However, as noted above, there is actually affirmative evidence showing that he did not have stomach trouble or indigestion at the time of his separation from service.  Moreover, the Veteran himself told the August 2012 VA examiner that he was diagnosed with GERD in 2004 and that he has had chronic heartburn since that time.  He also indicated that he was diagnosed with IBS ten to eleven years earlier, which would have been at least four years after service.  The August 2012 VA examiner also reviewed the Veteran's symptoms in service and found that they were not indicative or manifestations of IBS.  Therefore, the Board finds that the preponderance of the probative evidence shows that a gastrointestinal disorder did not manifest in service or for many years thereafter.  

In addition to the lack of evidence showing that a right hip disorder manifested during active duty service or within close proximity thereto, the more probative evidence of record does not link any current diagnosis to the Veteran's military service.

The August 2012 VA examiner opined that it was less likely as not that the Veteran's current gastrointestinal disorder was related to an injury or illness incurred during a period of service.  The examiner noted the gastroenteritis documented in the Veteran's service treatment records, but explained that gastroenteritis is of an infectious etiology.  On the other hand, the Veteran's current GERD was related to a local gastroesophageal sphincter abnormality, and the IBS was of an unknown etiology.  The examiner concluded that neither the Veteran's GERD nor IBS was related to the isolated incidence of gastroenteritis in service. Further, the examiner stated that neither the Veteran's GERD nor IBS was related to or aggravated by the medications that he was using to treat his service-connected headaches and right knee disabilities. 

Dr. N. (initials used to protect privacy) did submit a statement dated in June 2006.  He indicated that the Veteran had a diagnosis of IBS and acid reflux, but he did not provide any opinion concerning the etiology of those disorders.

The Board also notes that the Veteran has asserted that his current gastrointestinal disorders are related to his military service.  While the Board has considered the Veteran's own opinion, the Board finds that the VA examiner's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by a rationale based on such knowledge, a review of the claims file (including the service treatment records), and the Veteran's medical history.  The Veteran and his representative have not contested the adequacy of the examination or the medical opinion.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a gastrointestinal disorder.   Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a gastrointestinal disorder is not warranted.


II.  Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.


A.  Headaches

The Veteran is currently assigned a 30 percent evaluation for headaches pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under that diagnostic code, a 30 percent rating is provided for migraine headaches with characteristic prostrating attacks occurring on an average once per month over the last several months.  A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Rating Schedule does not define "prostrating."  However, "prostration" has been defined as "complete physical or mental exhaustion." Merriam-Webster 's New Collegiate Dictionary 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness." Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).  

Additionally, the terms "productive of severe economic adaptability" have not been clearly defined by regulations or by case law.  The United States Court of Appeals for Veteran's Claims (Court) has noted that "productive of" can either have the meaning of "producing" or "capable of producing." Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually "produce" severe economic inadaptability to warrant the 50 percent rating. Id. at 445-46.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to TDIU. Id. at 446; see also 38 C.F.R. § 4.16 (2012). The Board notes, however, that the migraines must be, at a minimum, capable of producing "severe" economic inadaptability.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for headaches.

In an October 2005 private treatment records, the Veteran complained of intermittent severe headaches that last four hours or longer and are accompanied by nausea, vomiting, light sensitivity, and sound sensitivity.  He reported more frequent headaches in a December 2007 private treatment record.

The Veteran told the March 2007 VA examiner that, on average, he experiences a headaches three to four times per week.  The headaches usually last two to four hours, and they are throbbing and stabbing in nature.  It was noted that there was no aura or precipitating factors, and the headaches are associated with nausea and photophobia.  The Veteran denied having blurring of vision and vomiting.  He also indicated that he had fairly good improvement in his symptoms after beginning Topamax and Reflex.  He stated that sometimes takes Motrin tablets for complete improvement of headaches.  The examiner further noted that the Veteran was employed full-time as a truck driver and that he did not take sick leave due to his headaches.  There was no restriction of his daily routine activities.    

In addition, the August 2012 VA examiner noted that the Veteran's headaches are manifested by pulsating or throbbing head pain on the right side of his head.  He indicated that they last less than one day.  The Veteran reported having nausea, sensitivity to light, and sensitivity to sound associated with his headaches.  Significantly, the examiner stated that the Veteran does not have characteristic prostrating attacks of headache pain or very frequent prostrating and prolonged attacks of headache pain.  Additionally, his headaches did not impact his ability to work.

The foregoing evidence clearly shows that the Veteran does have frequent headaches; however, they are not completely prostrating and prolonged attacks productive of severe economic inadaptability.  Indeed, the Veteran has indicated that they last less than one day and sometimes less than four hours.  He is able to attain improvement and relief with medication, and he works full-time without any impact. Indeed, the August 2012 VA examiner did not consider the Veteran to have characteristic prostrating attacks of headache pain.  

The Board has considered the Veteran's lay assertions; however, his statements do not demonstrate symptoms warranting an increased evaluation. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Indeed, he has not specifically alleged that his headaches are completely prostrating and prolonged attacks productive of severe economic inadaptability.  Rather, he has admitted that he is able to work and does not take leave due to his headaches.  

For these reasons, the Board finds that the preponderance of the evidence shows that the Veteran does not meet the criteria for an evaluation in excess of 30 percent for headaches.  


B.  Patellofemoral Pain Syndrome of the Right Knee

The Veteran is currently assigned a 10 percent evaluation for patellofemoral pain syndrome of the right knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Initially, the Board notes that the Veteran has been granted service connection for degenerative joint disease of the right for which he is assigned a separate 10 percent evaluation under Diagnostic Code 5010. See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The Veteran did not appeal the disability rating or effective date.  Therefore, the issue of entitlement to a higher evaluation under Diagnostic Code 5010 (rated under limitation of motion codes) is not currently before the Board on appeal, and no further consideration is necessary.  
Under Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability. 

The words "slight," "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for patellofemoral pain syndrome of the right knee.

During a March 2007 VA examination, the Veteran reported constant swelling, frequent popping, and occasional locking and giving out of the knee.  He indicated that he constantly used a right knee brace.  He indicated that he could walk about one mile and climb two flights of stairs.  He did not require a cane or walker.  There was also no restriction of routine daily activities and no major incapacitating episodes or flare-ups.  He was able to perform his usual duties at work.  On examination, there was very minimal diffuse swelling, and vague tenderness.  Stability was normal, as was his gait and muscle power.  The Veteran had extension to 5 degrees and flexion to 130 degrees, and it was noted that joint function was not additionally limited by pain, weakness, fatigue, or lack of endurance after repetitive use.

At an August 2008 VA examination, the Veteran complained of constant right knee pain.  He could not perform prolonged standing (more than 1/2 an hour) or prolonged walking (more than 1/4 mile), and he could not climb more than one flight of stairs at a time.  He complained of chronic swelling in the joint with a frequent popping sensation and an occasional giving out sensation.  However, he had no locking sensation.  He reported that, despite his knee complaints, he was able to perform activities of daily living and employment duties fairly well.  Objectively, there was minimal diffuse swelling of the right knee.  Crepitus was present, but there was no tenderness, redness, or warmness.  A patellar apprehension test was positive, but there was no joint effusion of genu varum or valgus deformity. He had full extension of the right knee and flexion to 120 degrees.  Repetitive movement was normal, not painful, and not productive of additional limitation of motion.  The Veteran wore a soft brace on the right knee. Maneuvers of the joint appeared normal, as was stability.  There was no obvious wasting or atrophy of the muscles around the joint, and muscle power was normal.  He walked with minimal limping on the right.

The August 2012 VA examination report reflects that the Veteran's documented complaints were wholly unchanged from the August 2008 examination. Objectively, he had full extension with no objective evidence of painful motion and flexion to 130 degrees with no objective evidence of painful motion.  He performed repetitive testing without any additional limitation of motion.  He did not have any functional loss or functional impairment of his right knee or lower leg.  Muscle strength testing was normal, and he had no instability or evidence/history of recurrent patellar subluxation.  The examiner indicated that the Veteran's right knee disability impacted his ability to work in that the Veteran was limited to performing light duty jobs.

Based on the foregoing, the Board finds that the Veteran does not have moderate recurrent subluxation or lateral instability.  In fact, despite the Veteran using a brace and having the occasional sensation that his knee may give out, the March 2007 and August 2008 VA examiners found the Veteran to have normal stability.  The August 2012 VA examiner also indicated that there was no instability or history or evidence of recurrent subluxation.  Thus, the objective testing does not show any actual instability or subluxation.  As such, the Board finds that the Veteran's use of a brace and occasional sensation of giving out is adequately contemplated in the 10 percent rating for slight recurrent subluxation or lateral instability under Diagnostic Code 5257.  

The Board has also considered whether the Veteran may be entitled to higher or separate evaluations under Diagnostic Codes 5258 and 5259.  Although the Veteran has been shown to have a torn meniscus, the Board notes that the RO denied service connection for a right knee partial medial meniscectomy and mild cartilage changes in a September 2008 rating decision.  The Veteran did not appeal that decision.  Therefore, the issue is not currently before the Board, and no further consideration is necessary.  

The Board has also considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, Diagnostic Code 5257 provides for evaluation of instability of the knee without reference to limitation of motion.  Therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to evaluations under Diagnostic Code 5257. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).
  
Based on the foregoing, the Board finds that the Veteran is not entitled to an increased evaluation for his patellofemoral pain syndrome of the right knee.  


C.  Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's headaches and patellofemoral pain syndrome of the right knee are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As discussed above, the Veteran's chief complaints, including the frequency, severity, and duration of his headaches as well as his use of a knee brace and sensation of giving way, are contemplated in the rating criteria.

As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for these disabilities are inadequate.

The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his headaches and right knee, and as noted in the evidence above, there is nothing in the record to indicate that the Veteran's disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  

Finally, the Board notes that, under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.



ORDER

Service connection for a gastrointestinal disorder, to GERD and IBS, is denied.

An evaluation in excess of 30 percent for headaches is denied.

An evaluation in excess of 10 percent for patellofemoral pain syndrome of the right knee is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


